FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofJuly HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ ﻿ HSBC HOLDINGS PLC 9 July 2015 Notification of Transactions of Persons Discharging Managerial Responsibilities ("PDMRs") and Connected Persons This announcement is made in accordance with 3.1.2 R and 3.1.4 R(1)(a). On 9 July, HSBC Holdings plc was advised that the following acquisitions relating to dividends of US$0.50 ordinary shares (the "Shares") took place in London on 8 July 2015. Directors Name Price per Share Shares acquired Safra Catz US$47.4795 44 American Depositary Shares* (representing 220 ordinary shares of US$0.50 each) Rona Fairhead US$9.4959 Douglas Flint £5.5004 48 Stuart Gulliver US$9.4959 Sam Laidlaw US$9.4959 Iain Mackay US$9.4959 £5.5004 Marc Moses US$9.4959 Sir Simon Robertson US$9.4959 Jonathan Symonds US$9.4959 Susan Symonds (spouse of Jonathan Symonds) US$9.4959 49 *American Depositary Shares ('ADS') are categorised as equity derivatives under Part XV of the Securities and Futures Ordinance of Hong Kong. Each ADS represents five HSBC Holdings plc ordinary shares. ADS are traded in New York. Other PDMRs Name Price per Share Shares acquired Samir Assaf US$9.4959 Peter Boyles US$9.4959 £5.5004 Simon Cooper US$9.4959 John Flint US$9.4959 Pam Kaur US$9.4959 Alan Keir US$9.4959 £5.5769 21 Stuart Levey US$9.4959 £5.5004 For any queries related to this notification please contact: Nickesha Graham-Burrell, Senior Assistant Company Secretary on SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:09 July 2015
